           Case 1:19-cr-00838-PAE Document 3 Filed 12/20/19 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   X

  UNITED STATES OF AMERICA

                       - v. -                                             UNSEALING ORDER

  AMIT AGARWAL,                                                           19 Cr. 838

                           Defendant.

  -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   X



          Upon the application of the United States of America, by and

through Assistant United States Attorney Cecilia E. Vogel,                                  it is

hereby ORDERED that Indictment 19 Cr.                                  838, which was fiied under

seal on November 19, 2019, be and hereby is unsealed.


SO ORDERED.

Dated:         New York, New York
               December lo, 2019



                                                               THE HONORABLE KEVIN NATHANIEL FOX
                                                               UNITED STATES MAGISTRATE JUDGE
